Title: To John Adams from Jonathan Williams, 28 June 1774
From: Williams, Jonathan
To: Adams, John


     
      Sir
      Boston June 28th 1774
     
     We yesterday received your Letter directed to us, with those for Braintree, immediately on the Receipt of it, I went to Mr Cranch’s to seek a Conveyance for them but no Opportunity offered there or at the Markets. After my return to the Office, I thought it probable that we might send them from Edes and Gill’s Shop. Accordingly I run in, I very luckily met with Mr Allens Servant who promised to deliver them as soon as he got home.
     Yesterday a town meeting was held in the Morng at the Hall, but it being a very warm day, and many People just idle enough to attend, the Room was much crowded; those People at the farther End of the Room were continually crying out a little louder, and the Speakers finding themselves fatigued by heat, and obliged to exert themselves to be heard, thought best to adjourn, and a Motion was made for an adjournment to the Old South, which after a faint opposition was carried. J Quincy moved to adjourn to one o clock and then observed, in his flourishing way, that Some might think this wou’d interfear with their Dinners, but he thought the present alarming state was of too great importance, to think of dinners, however they cou’d not be perswaded to adjourn to one notwithstanding the importance of the day. At three in the Afternoon there was a very respectable Meeting. There was nigh as many torys I believe as Wigs, Lechmere, Irving Erving, the Amorys Greens Hubards and all that sett attended. Amory had a long speech in writing in which he concluded with a Motion to remove Censure and annihilate the Committee of Correspondence. This was seconded by many Voices and occasion’d a debate for the whole Afternoon and is not yet finish’d. The Meeting stands adjourned to nine this Morning. There was a liberal flow of Sentiments and much Severity from the Tories upon the Committee without any ill treatment. Mr. Francis Green in the morning was hiss’d for descenting to a motion for reading some public Letters but they were silenced. I am told there were several other Speeches in Writing; but I return’d to the Office and Mr. Tudor who attended all the Afternoon promises to give you a particular account of the whole. Mr. Hill went to Braintree on Saturday to attend your Business there. Mrs Adams and Family were then well. There is very little Business to be done. Every body seems engaged in the Politicks of the day—the Bells are now ringing for the meeting and a very full one is expected. I should not send this off till the result is known if it was not likely a letter wrote by this opportunity will reach you one or two days sooner than one sent tomorrow. I am with the greatest Respect Sir your Most Obedient,
     
      Jona. Williams
     
     
      I am sensible this ought to be transcribed, but I expect your Client will call immediately.
     
    